Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Harman (US 2013/0055635) discloses a plant propagation medium which has use in instant sod and which may contain biochar. (See Paragraphs [0015] and [0095].) However Harman does not teach, disclose or suggest that the root side of the sod should be contacted with the biochar such that some of the biochar adheres to the root side of the sod, as recited in claim 1; that the sod should be turf sod comprising a piece of sod having biochar attached to the root side of the sod, as recited in claim 4; a plant root ball, wherein the plant root ball comprises a mass of root tissue and soil and biochar, where the biochar is attached to surface of the root ball, as recited in claim 5; or a plant root ball, wherein the plant root ball comprises a mass of root tissue and soil, a wrap surrounding the mass of root tissue and soil, and biochar, where the biochar is either attached to a surface of the wrap or is positioned between the wrap and the mass of root tissue and biochar, as recited in claim 6. Nor would there be any motivation from the prior art to modify the instant sod of Harman with such features. Accordingly applicant’s claims are not rejected over Harman.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Drawings filed on August 26, 2019 are approved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736